DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 September 2022 has been entered.
 Status of Claims
The claim set filed 27 September 2022 including pending claims 1-5, 7-20 and 22 has been considered on the merits. Claims 1-5, 7-20 and 22 are rejected.
Response to Arguments
Applicant’s arguments, see pages 1-11, filed 27 September 2022, with respect to the rejection of claim under U.S.C. §101 have been fully considered and are persuasive in light of the amendments.  The rejection of claims under U.S.C. has been withdrawn. 
Applicant’s arguments, see pages 1-11, filed 27 September 2022, with respect to the rejection of claim under U.S.C. §112(a) have been fully considered and are persuasive in light of the amendments.   The rejections of claims under U.S.C. §112(a) have been withdrawn
Applicant’s arguments, see pages 1-11, filed 27 September 2022, with respect to the rejection of claim under U.S.C. §112(b) have been fully considered. The rejections of claims under §112(b) have been withdrawn except for the rejection of claim 17-18 under U.S.C. §112(b). 
Applicant’s arguments, see pages 1-11, filed 27 September 2022, with respect to the rejection of claim under U.S.C. §103 have been fully considered and are persuasive in light of the amendments.  The rejection of claims under U.S.C. §103 have been withdrawn. However, upon further consideration, a new ground of rejection is made under §102 in view of Love (US Publication 2009/0204263). In addition, another new ground of rejection under §103 is made in view of prior art previously cited and case law. 
Claim Objections
The claims are objected to because of the following informalities:  the claims recite a “pool water heater”. For clarity consider reciting “pool water heater system”.   Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 17-18  are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor or the applicant regards as the invention.
Claims 17-18 recites a “customized normal operating range”. The claim is indefinite because a “normal operating range” is a relative term which renders the claim indefinite. Moreover, normal can mean conforming to a standard or to the average state or condition. What is considered a normal operating range? When does an operating range become normal and when does it become abnormal? Is it in relative to what is expected or to what is deemed a standard? The specification does not provide a standard for ascertaining the requisite operating range boundaries, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of compact prosecution, the claims 17-18 require any range of operation. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Love (US Publication 2009/0204263).
Regarding claim 1, Love teaches a pool water heater (referred to as a device for controlling the temperature of a swimming pool in the Abstract) comprising: 
a water condition monitor (referred to as a pool temperature controller device 100 in [0021]) configured to receive, via a fluid circuit through which water from a pool (116) circulates from the pool (116 via intake hose 118, see Figure 1) to the pool water heater (i.e. a device for controlling the temperature of a swimming pool including a heat element 106, see [0021]) and back to the pool (116 via outtake hose 120, see Figure 1), water from the pool (116); and 
measure one or more water properties of the water (wherein the measurement is accomplished by thermistor 108, see [0021] and Figure 1); and 
a controller (110)  in communication with the water condition monitor (100), the controller (110) configured to: 
control temperature of the water (see [0027], which recites “the controller 110 is configured to make decisions on deemed efficient usage combinations of the pump 104, heat element(s) 106, and/or ambient conditions, as further described below, in order to provide for the water of the pool 116 to reach water temperature(s) as: maintained for a defined period for the target temperature (e.g. pool temperature of 25 Celsius for three hours”) 
receive baseline water data (which are values checked repeatedly/periodically at a baseline period) from the water condition monitor (100), the baseline water data indicative of the one or more water properties (such as temperature and pH) (see [0032], which recites “the thermistor 108 is inserted into the incoming water flow to the pump 104 to read the water temperature. The electrical controller's 110 processor 208 (described below) can check this value repeatedly/periodically (e.g. hundreds of times each second). If the processor 208 senses that the temperature value being read from the thermistor 108 indicates the maximum temperature of the water (e.g. in the pool 116) has been reached, the controller 110 will decide to discontinue usage of the heat element 106 (e.g. shut off the A/C power to the heating element 106)”; 
receive operational water data (which are values checked repeatedly/periodically during operation) from the water condition monitor (100), the operational water data being indicative of one or more measured water properties measured during operation of the pool water heater at steady-state or near-steady-state conditions (see [0032], wherein measurements are taken both when the A/C power to the heating element 106 is on and when the A/C power to the heating element 106 is off ); 
compare the operational water data to an operating range (see [0032], the comparison being whether a temperature maximum been reached);
detect an anomaly by determining that at least some of the operational water data is outside of the operating range (wherein the anomaly is detected, for example, once in the course of comparing the operational data to an operating range, the controller decides the measured temperature has reached a maximum temperature of the water, see [0032]); and 
in response to detecting the anomaly (the anomaly being for example the temperature being above a maximum value), perform one or more corrective actions (such as shutting off the A/C power to the heating element 106) for the pool water heater to correct the anomaly (see [0002], [0022] and [0032]) 
Regarding claim 2, Love teaches the pool water heater  of Claim 1, wherein the water condition monitor comprises one or more of: a temperature sensor (referred to as a thermistor 108 in [0032]) , a pH sensor, an oxidation 2Application No. 16/810,004 Filed: March 5, 2020AMENDMENT AND RESPONSETO FINAL OFFICE ACTIONreduction potential (ORP) sensor, a total dissolved solids (TDS) sensor, a chlorine concentration sensor, and a flow rate sensor (see [0032]).  
Regarding claim 3, Love teaches the pool water heater  of Claim 1 wherein the controller is further configured to transmit an alert to a user interface, the alert indicating the anomaly and the one or more corrective actions (see [0033]-[0032] and [0041]).  
Regarding claim 4, Love teaches the pool water heater  of Claim 1, wherein the one or more corrective actions comprise one or more of: shutting down the pool water heater, altering a water flow rate, or altering  the temperature of the water (see [0032]) 
Regarding claim 5, Love teaches the pool water heater of Claim 1 further comprising: 
a manifold having an inlet (118) and an outlet (120), the manifold being detachably attachable to at least a portion of the fluid circuit  (see Figure 1).
Regarding claim 7, Love teaches the pool water heater  of Claim 5, wherein the water condition monitor is located in the manifold between the inlet (118) and the outlet (120) (see Figure 1).  
Regarding claim 8, Love teaches the pool water heater  of Claim 1, wherein the controller is configured to determine a customized normal operating range based on a user-inputted target value (which corresponds to a set temperature target 702 in [0065]) for each of one or more water properties (see [0055]-[0057]).  
Regarding claim 9, Love teaches the pool water heater  of Claim 8, wherein the anomaly is associated with operational water data for each of two or more water properties (e.g. temperature, pH)  being outside respective normal operating ranges (see [0055]-[0057]).  
Regarding claim 10, Love teaches a method for maintaining a desired condition of water in a pool water heater (referred to as a device for controlling the temperature of a swimming pool in the abstract), the method comprising: 
receiving, by a water condition monitor (100) of the pool water heater (device), via a fluid circuit through which water from a pool (116) circulates from the pool (116) to the pool water heater and back to the pool (116) , water from the pool (106) (see [0028] and Figure 1); 
measuring, by the water condition monitor (through a thermistor 108, see [0032]), one or more water properties of the water (e.g. temperature, pH, water flow) (see [0030] and Figure 1); 
receiving, by a controller (110) of the pool water heater, baseline water data indicative of the one or more water properties measured by the water condition monitor (see [0032]), the controller (110) associated with controlling a temperature of the water (see [0032]); 
receiving, by the controller (110), operational water data from the water condition monitor, the operational water data being indicative of one or more measured water properties measured during operation of a water heater system at steady-state or near-steady-state conditions (see [0021] and Figure 1 ); 
comparing, by the controller, the operational water data to an operating range (see [0032], which recites which recites “the thermistor 108 is inserted into the incoming water flow to the pump 104 to read the water temperature. The electrical controller's 110 processor 208 (described below) can check this value repeatedly/periodically (e.g. hundreds of times each second). If the processor 208 senses that the temperature value being read from the thermistor 108 indicates the maximum temperature of the water (e.g. in the pool 116) has been reached, the controller 110 will decide to discontinue usage of the heat element 106 (e.g. shut off the A/C power to the heating element 106” wherein the controller decision to shut off the A/C power follows the comparison the controller makes in deciding if the maximum temperature of the water has been reached) ; 
detecting, by the controller, an anomaly by determining that at least some of the operational water data is outside of the operating range (wherein the anomaly is detected, for example, once in the course of comparing the operational data to an operating range, the controller decides the measured temperature has reached a maximum temperature of the water, see [0032], which recites which recites “the thermistor 108 is inserted into the incoming water flow to the pump 104 to read the water temperature. The electrical controller's 110 processor 208 (described below) can check this value repeatedly/periodically (e.g. hundreds of times each second). If the processor 208 senses that the temperature value being read from the thermistor 108 indicates the maximum temperature of the water (e.g. in the pool 116) has been reached, the controller 110 will decide to discontinue usage of the heat element 106 (e.g. shut off the A/C power to the heating element 106”); and 
in response to detecting the anomaly, performing  by the controller, one or more corrective actions to correct the anomaly and maintain the desired condition (see [0032], which recites “shut off the A/C power to the heating element 106”).  
Regarding claim 11, Love teaches the method of Claim 10, wherein the water condition monitor comprises one or more of: a temperature sensor (referred to as a thermistor 108 in [0032]), a pH sensor, an oxidation reduction potential (ORP) sensor, a total dissolved solids (TDS) sensor, a chlorine concentration sensor, and a flow rate sensor.  
Regarding claim 12, Love teaches the method of Claim 10, further comprising: transmitting an alert to a user interface, the alert indicating the anomaly and the one or more corrective actions (see [0033] and [0041]) .  
Regarding claim 13, Love teaches the method of Claim 10, wherein the one or more corrective actions comprise one or more of: 
shutting down the pool water heater, altering a water flow rate, or altering the temperature of the water (see [0032]). 
Regarding claim 14, Love teaches the method of Claim 10, wherein the water condition monitor is attached to a manifold of the fluid circuit, the manifold having an inlet (of intake house 120) and an outlet (of outtake house 118), the manifold being configured to fluidly communicate with the pool water heater (see Figure 1)
Regarding claim 15, Love teaches the method of Claim 14, further comprising: constantly flowing water between the inlet and the outlet (see [0028], which recites “the circulation pump 104 is depicted in FIG. 4. The pump 104 is powered by a power source. The circulation pump 104 draws water from the pool 116 into an intake hose 118 and out of an outtake hose 120. The pump 104 preferably draws water into the intake hose 118 from the lower portion of the pool 116 and pumps it through the outtake hose 120 into the upper portion of the pool 116, thus creating a circulation of water in the pool 116”).
Regarding claim 16, Love teaches the method of Claim 14, wherein the water condition monitor is located in the manifold between the inlet and the outlet (see [0028]).  
Regarding claim 17, Love teaches the method of Claim 10 further comprising: 
receiving a user-inputted value (see [0055]-[0057]); and 
determining a customized normal operating range (see [0065])(see also indefiniteness rejection above).  
Regarding claim 18, Love teaches the method of claim 17, wherein the normal operating range is based on a variance threshold (wherein a range of operation is inherently a threshold of a variance wherein a variance is a quality or state of being variable and a threshold is when a condition begins to occur)  that is user-inputted (see [0065]) (see also indefiniteness rejection above) .  
Regarding claim 19, Love teaches a pool water heater  (referred to as a device for controlling the temperature of a swimming pool in the Abstract) comprising: 
a manifold of a fluid circuit (see Figure 1) through which water from a pool (116)  flows from the pool to the pool water heater and back to the pool, the manifold having an inlet (which corresponds to inlet of intake house 118, see Figure 1) through which the water flows from the fluid circuit and an outlet (which corresponds to the out of outtake hose 120, see Figure 1) through which the water flows from a water condition monitor (referred to as a thermistor 108 in [0029])5Application No. 16/810,004,Filed: March 5, 2020AMENDMENT AND RESPONSETO FINAL OFFICE ACTION the manifold being configured to constantly produce a flow of the water between the inlet and the outlet (see [0028], which recites “the circulation pump 104 is depicted in FIG. 4. The pump 104 is powered by a power source. The circulation pump 104 draws water from the pool 116 into an intake hose 118 and out of an outtake hose 120. The pump 104 preferably draws water into the intake hose 118 from the lower portion of the pool 116 and pumps it through the outtake hose 120 into the upper portion of the pool 116, thus creating a circulation of water in the pool 116”); 
the water condition monitor (i.e. thermistor 108) located in the manifold between the inlet (118) and the outlet (120)(see [0054]), the water condition monitor (i.e. thermistor 108)  being configured to measure one or more water properties (e.g. temperature); and 
a controller (110) associated with controlling a temperature of the water, the controller (110) configured to: 
receive operational water data (which are values checked repeatedly/periodically at a baseline period)  from the water condition monitor (i.e. thermistor 108) at steady-state or near-steady-state conditions; 
compare the operational water data to an operating range (see [0032], which recites “the thermistor 108 is inserted into the incoming water flow to the pump 104 to read the water temperature. The electrical controller's 110 processor 208 (described below) can check this value repeatedly/periodically (e.g. hundreds of times each second). If the processor 208 senses that the temperature value being read from the thermistor 108 indicates the maximum temperature of the water (e.g. in the pool 116) has been reached, the controller 110 will decide to discontinue usage of the heat element 106 (e.g. shut off the A/C power to the heating element 106” wherein the controller decision to shut off the A/C power follows the comparison the controller makes in deciding if the maximum temperature of the water has been reached); 
detect an anomaly by determining that at least some of the operational water data is outside of the operating range (wherein the anomaly is detected, for example, once in the course of comparing the operational data to an operating range, the controller decides the measured temperature has reached a maximum temperature of the water, see [0032]); and 
perform one or more corrective actions (such as shutting off the A/C power to the heating element 106) to correct the anomaly (see [0002], [0022] and [0032]).  
Regarding claim 20, Love teaches the pool water heater  of Claim 19 further comprising a housing connected to the fluid circuit, the water condition monitor and the controller being located substantially within the housing (see [0054]).  
Regarding claim 22, Love teaches the pool water heater of Claim 19, wherein the one or more corrective actions comprises activating or deactivating a water burner (which corresponds to a heating element 106 in [0030], which recites “operational state of the heating element 106 (e.g. electrical heater is ok, gas heater is operating in normal operating parameters”) to adjust the temperature of the water flowing back to the pool (116) from the pool water heater (see [0032] and Figure 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 8-9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al (USPN 5,422,014).
Regarding claim 1, Allen teaches a heater (referred to as an automatic monitoring and control System 30 illustrated in Figure 2) for heating water of a pool  (see field of invention section, which recites “systems for continuously monitoring and precisely controlling the chemical balance in a reservoir of water, such as swimming pools”) comprising: 
a water condition monitor (referred to as ORP sensor 78 and pH sensor 76 illustrated in Figure 2) configured to measure one or more water properties (e.g. ORP oxidation reduction potential and pH); and 
a controller (92) in communication with the water condition monitor (sensor) and a water heater system (referred to as a heat exchanger 60, see Figure 1), the controller (92) configured to: 
receive baseline water data (the broadest reasonable interpretation given for baseline water data is information regarding properties of water from an operation of the system, data which is suitable for comparison with data) from the water condition monitor (i.e. the ORP sensor 78 and pH sensor 76, which give output signals 88 and 86 respectively, signals indicative of properties of the water measured), the baseline water data (see col 17 lines 10-15, which recites “microprocessor 206 first measures and records a reference pH in manifold 74”) indicative of the one or more water properties (see col 7 lines 30-55, which recites “[t]he pH sensor 76 and the ORP sensor 78 produce millivolt-level, high-impedance output signals 84 and 86 respectively, which are functions of the concentrations of hydrogen ions and HOCl […] the output signals 84, 86, 88, and 90 are fed to a controller 92”); 
receive operational water data from the water condition monitor (sensor) (see col 7 lines 30-55, which recites “[t]he pH sensor 76 and the ORP sensor 78 produce millivolt-level, high-impedance output signals 84 and 86 respectively, which are functions of the concentrations of hydrogen ions and HOCl […] the output signals 84, 86, 88, and 90 are fed to a controller 92”)(the limitation at steady-state or near steady-state conditions is not patently distinct from the prior art because the cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)); 
compare the operational water data to a normal operating range (see claim 45, which recites “measures the response […] compares the measured response”); 
detect an anomaly by determining that at least some of the operational water data is outside of the normal operating range (see col 7 lines 51-57, which recites “[t]he controller 92 uses the output signals 84, 86, 88, and 90 to determine the amount of acid and liquid chlorine that needs to be added to the water to maintain the pool and spa water at a precise pH and HOCl concentration”); and 
perform one or more corrective actions for a component of the water circulation system correcting the anomaly (see claim 45 which recites “adjusts said acid and halogen inject signals to maintain proper bactericide effectiveness in said first water storage area” output corrective action corresponds adjusting the acid and halogen inject signals” where the output is the signal to maintain and if necessary adjust a water property such pH, HOCL concentration, temperature).
While Allen teaches a pool water heater including a condition monitor configured to measure one or more water properties, Allen does not teach a pool water heater including a water condition monitor located in a fluid circuit wherethrough water from a pool circulates form the pool to the pool water heater and back to the pool. However, the relocation of the water condition monitor including the manifold and sensors thereof would constitute a mere rearrangement of parts which would have been obvious to one having ordinary skill in the art at the time the invention was made since it has been held that rearranging parts of an invention involves only routine skill in the art when the device would not perform differently than the prior art device, In re Japikse, 86 USPQ 70. In addition, it would have been obvious to relocate the controller to be part of the water heater because that also would have been a mere rearrangement of parts, the controller providing the same functionality of controlling the flow of chemicals, e.g. water or chlorine. (see column 10 lines 15-15, which recites “[t]he controller 92 allows chemical injection only when water is flowing through the manifold 74 to dilute the chemicals and carry them into the pool 32 and 34. When no water is flowing, the controller 92 is maintained in a standby mode waiting for water flow to commence. In this mode, no sensor readings are made and no chemical injections are commanded in response to deviations of pH and ORP from their set-points”). 
Regarding claim 2,  Allen teaches the pool water heater of Claim 1, wherein the water condition monitor (sensor) comprises one or more of: a temperature sensor (82) see column 7 lines 15-20) .
Regarding claim 8, Allen teaches the pool water heater of system of Claim 1, wherein the controller is configured to determine a customized normal operating range (referred to as prescribed ranges in col 3 line 59 of Allen) based on a user-inputted target value  (referred to as an acceptable range in col 4 lines 43-45 of Allen) for each of one or more water properties, the customized normal operating range including a range maximum minimum (see col 3 line 59 of Allen, which recites prescribed ranges” and col 4 lines 43-45 of Allen which recites “maintain the pH level of the treated water within acceptable ranges”).
Regarding claim 9, Allen teaches the water monitoring system of Claim 8, wherein the anomaly is associated with operational water data for each of two or more water properties being outside respective normal operating ranges (see col 7 lines 51-57 of Allen, which recites “[t]he controller 92 uses the output signals 84, 86, 88, and 90 to determine the amount of acid and liquid chlorine that needs to be added to the water to maintain the pool and spa water at a precise pH and HOCl concentration” and see claim 45 which recites “adjusts said acid and halogen inject signals to maintain proper bactericide effectiveness in said first water storage area”).
Regarding claim 19, Allen teaches a pool water heater (referred to as an automatic monitoring and control system 30 illustrated in Figure 2) comprising:
a manifold (74) having an inlet (72) and an outlet (138) in fluid communication with a water circulation system (see Figures 1 and 2), the manifold (74) being configured to constantly produce a flow of water between the inlet (72) and the outlet (138); 
a water condition monitor (referred to as an ORP sensor 78 illustrated in Figure 2) ) located in the manifold (74) between the inlet (72) and the outlet (138), the water condition monitor (including a pH sensor 76 and ORP sensor 78, see Figure 4A) being configured to measure one or more water properties (such as pH and ORP see Figure 4A); and a controller (92) configured to: 
receive operational water data from the water condition monitor (sensor) (see col 7 lines 30-55, which recites “[t]he pH sensor 76 and the ORP sensor 78 produce millivolt-level, high-impedance output signals 84 and 86 respectively, which are functions of the concentrations of hydrogen ions and HOCl […] the output signals 84, 86, 88, and 90 are fed to a controller 92”) (the limitation at steady-state or near steady-state conditions is not patently distinct from the prior art because the cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). In addition, regarding a manner of operating the water monitoring device, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “[e]xpressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
compare the operational water data to a normal operating range (see claim 45, which recites “measures the response […] compares the measured response”); 
detect an anomaly by determining that at least some of the operational water data is outside of the normal operating range (see col 7 lines 51-57, which recites “[t]he controller 92 uses the output signals 84, 86, 88, and 90 to determine the amount of acid and liquid chlorine that needs to be added to the water to maintain the pool and spa water at a precise pH and HOCl concentration”); and 
perform one or more corrective actions for a component of the water circulation system to correct the anomaly (see claim 45 which recites “adjusts said acid and halogen inject signals to maintain proper bactericide effectiveness in said first water storage area”).
While Allen teaches a pool water heater including a condition monitor configured to measure one or more water properties, Allen does not teach a pool water heater including a water condition monitor configured to measure one or more water properties wherein the water condition monitor is located in a fluid circuit wherethrough water from a pool circulates form the poor to the pool water heater and back to the pool. However, the relocation of the water condition monitor would constitute a mere rearrangement of parts which would have been obvious to one having ordinary skill in the art at the time the invention was made since it has been held that rearranging parts of an invention involves only routine skill in the art when the device would not perform differently than the prior art device, In re Japikse, 86 USPQ 70. 
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Allen as applied to claim 1 above and further in view of Keizer et al (US Publication 2014/0262233).
Regarding claim 3, Allen teaches the water monitoring system of Claim 1.
Allen doesn’t teach a controller wherein the controller is further configured to transmit an alert to a user interface, the alert indicating the anomaly and the one or more corrective actions. 
In the analogous art of monitoring water by measuring and optimizing the quality of the water, Keizer teaches a water monitoring system (see [0018], which recites “on-line unit for measuring, controlling, and/or optimizing the quality of produced water …. treatment and/or optimization procedures take into account the desired end use of the produced water”) including a controller programmed to determine, based on baseline water data, a normal operating range for each of one or more water properties (see [0031], which recites “[b]ased upon the information received by the controller from the plurality of sensors or from the remote device, the controller can transmit signals to the various pumps to make automatic, real-time adjustments, to the amount of chemical that the pumps are injecting into the produced water storage device or the amount of one or more sources of fresh water being added to the produced water in the storage device” see [0032], which recites “device can determine if a measured property is outside of an acceptable range and based on the information received by the plurality of sensors, the controller or remote device can make appropriate adjustments”) wherein the controller is further configured to transmit an alert to a user interface, the alert indicating the anomaly and the one or more corrective actions (see [0032] of Keizer, which recites “operator can receive a signal or alarm from the remote device through a cellular communication from the controller and send instructions or a signal back to the controller using the remote device to turn on one or more of the chemical injection pumps”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the program of the programmed controller of Allen with the program of the programmed controller of Keizer for the benefit of making automatic, real-time adjustments to the amount of chemical that the pumps are injecting into the water storage device (see [0031] of Keizer).
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the program of the programmed controller of Allen with the program of the programmed controller of Keizer because the combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Regarding claim 4, the combination of Allen teaches the pool water heater system of Claim 1,
Allen doesn’t teach a pool water heater wherein the one or more corrective actions comprise one or more of: 
shutting down the water heater system, altering a water flow rate, and altering a temperature of the water heater system. 
In the analogous art of monitoring water by measuring and optimizing the quality of the water, Keizer teaches a water monitoring system (see [0018], which recites “on-line unit for measuring, controlling, and/or optimizing the quality of produced water …. treatment and/or optimization procedures take into account the desired end use of the produced water”) including a controller programmed to determine, based on baseline water data, a normal operating range for each of one or more water properties (see [0031], which recites “[b]ased upon the information received by the controller from the plurality of sensors or from the remote device, the controller can transmit signals to the various pumps to make automatic, real-time adjustments, to the amount of chemical that the pumps are injecting into the produced water storage device or the amount of one or more sources of fresh water being added to the produced water in the storage device” see [0032], which recites “device can determine if a measured property is outside of an acceptable range and based on the information received by the plurality of sensors, the controller or remote device can make appropriate adjustments”) wherein the controller is further configured to transmit an alert to a user interface, the alert indicating the anomaly and the one or more corrective actions (see [0032] of Keizer, which recites “operator can receive a signal or alarm from the remote device through a cellular communication from the controller and send instructions or a signal back to the controller using the remote device to turn on one or more of the chemical injection pumps”) wherein the one or more corrective actions comprise one or more of:
shutting down the water heater system, altering a water flow rate, and altering a temperature of the water heater system  (see [0031] of Keizer, which recites “the controller to cause the controller to make certain adjustments to the output of the chemical injection pumps. The information can also be processed internally by the controller and the controller can automatically send signals to the pumps, to adjust the amount of chemical injection, or to the pumps responsible for the flow rate of one or more fresh water sources” and [0032], which recites “the operator can receive a signal or alarm from the remote device through a cellular communication from the controller and send instructions or a signal back to the controller using the remote device to turn on one or more of the chemical injection pumps, turn off one or more of the chemical injection pumps, increase or decrease the amount of chemical being added to the produced water by one or more of the injection pumps, increase or decrease the amount of fresh water being added to the produced water, or any combination of the foregoing”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the program of the programmed controller of Allen with the program of the programmed controller of Keizer for the benefit of making automatic, real-time adjustments to the amount of chemical that the pumps are injecting into the water storage device (see [0031] of Keizer).
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the program of the programmed controller of Allen with the program of the programmed controller of Keizer because the combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the  Allen as applied to claim 1 above and further in view of Nagurny et al (USPGpub 2011/0079375).
Regarding claim 5, the combination of Allen teaches the water monitoring system of Claim 1 further comprising: 
a manifold (74) having an inlet (72) and an outlet (138), the manifold being attachable (which is interpreted as a structure being able to be removed or disconnected or separated from another structure) to at least a portion of the water heater system (heat exchanger 60) (see Figures 1 and 2 of Allen). 
The combination of Allen and Keizer does not explicitly teach a water monitoring system including a manifold separable to a least a portion of the water heater system. 
In the analogous art of providing water heater systems, Nagurny et al teaches a manifold (referred to as a input manifold 202 illustrated in Figure 2) having an inlet (which corresponds an outlet of the closed-loop conduit 106 fluidly connected to the input manifold 202, see Figure 2) and an outlet (which corresponds to the warm water out conduit connect to input manifold 202, Figure 2),  the manifold (202) being detachably attachable to at least a portion of the water heater system (see [0025], which recites “[a]n input manifold provides primary fluid to the channels and an output manifold receives primary fluid from the channels. The input and output manifolds are fluidically coupled with the channels through couplings that can be readily attached and detached. These detachably connectable couplings facilitate removal of individual plate assemblies from the heat exchanger”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the manifold detachably attachable to a least a portion of water heater system for the benefit of facilitating “removal of individual plate assemblies for the heat exchanger” (see [0025]).
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the manifold separable from the water heater system because the courts have held that if it were considered desirable for any reason to obtain access to the end of [the prior art’s] structure to which another structure is applied, it would be obvious to make said structure removable for that purpose (see In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 CCPA 1961 where claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose").
Regarding claim 7, the combination of Allen and Nagurny teaches the pool water heater system of Claim 5, wherein the water condition monitor (sensors including a pH sensor 76 and ORP sensor 78, see Figure 4A of Allen) is located in the manifold (74) between the inlet (72) and the outlet (138) (see Figure 2 of Allen).
Claims 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Keizer (US Publication 2014/0262233) in view of Allen (US Patent 5,422,014).
Regarding claim 10, Keizer teaches a method for maintaining a desired condition of water in a system (see [0011], which recites “clarification at a water treatment plant. The treatment method is based off of the water quality and desired end use for the water”, [0018], which recites “on-line unit for measuring, controlling, and/or optimizing the quality of produced water …. treatment and/or optimization procedures take into account the desired end use of the produced water”), the water heater system comprising a water heater (referred to as a heat exchanger 60, see Figure 1) , the method comprising: 
receiving baseline water data indicative of one or more water properties measured by a water condition monitor (referred to broadly as a sensor in [0025] and illustrated in Figure 1) (see [0013], which recites “[t]he system comprises (a) one or more sensors operable to measure a property associated with the produced water and convert the measured property into an input signal capable of being transmitted; (b) a transmitter associated with each of the one or more sensors operable to transmit the input signal; (c) a controller operable to receive the transmitted input signal”); 
determining, based on the baseline water data, a normal operating range for each of the one or more water properties (see [0032], which recites “device can determine if a measured property is outside of an acceptable range and based on the information received by the plurality of sensors, the controller or remote device can make appropriate adjustments”), because a normal operating range is interpreted to be inside of an acceptable range, by determining if a measured property is outside of an acceptable range, the device distinguishes a normal measured property from an abnormal and unacceptable range during operation and issue corrective action accordingly); 
receiving operational water data from the water condition monitor (sensor) (see [0044], which recites “[a] transmitter associated with each sensor transmits the input signal to the controller. The controller is operable to receive the transmitted input signal”), the operational water data being indicative of one or more measured water properties measured during operation of a water heater system (see [0044]) at steady-state or near-steady-state conditions (see abstract, which recites “measuring one or more properties associated with the produced water to be sure that the one or more properties are within an acceptable range and, if the one or more properties are not within the acceptable range for each respective property being measured, causing a change in flow of one or more” in the case the property is within acceptable range no corrective action is taken and the measurement corresponds to near steady state conditions” because no change significant enough to require a correction occurs during the time the system stays in near steady state or steady state conditions);
comparing the operational water data to the normal operating range (see [0061], which recites “the measured value for each measured property is compared to the acceptable range inputted for that specific property”); 
detecting an anomaly by determining that at least some of the operational water data is outside of the normal operating range (see “method can also comprise the step (j) wherein if the measured one or more properties is outside of the acceptable range associated with that property inputted in step (e), causing a change”, the anomaly is interpreted as a deviation from a normal operating range, synonymous with an abnormal and unacceptable range of operation); and 
in response to detecting the anomaly, outputting, via a controller in communication with the water heater system, one or more corrective actions to correct the anomaly to maintain the desired condition (see [0062], which recites “causing a change in an influx of a chemical into the produced water from the one or more chemical injection pumps, the chemical being capable of adjusting the measured property associated with the produced water in a manner to bring the measured property within the acceptable range and/or causing a change in a flow rate of the one or more fresh water source pumps”).
While Keizer teaches a method for maintaining a desired condition of water in a system and though the water system of Keizer is capable of being heated, Keizer does not explicitly teach that the system is a water heater system. 
In the analogous art of providing systems and methods for monitoring and precisely controlling the chemical balance in a reservoir of water, Allen teaches an automatic chemical monitor and control system 30 (see Entire Abstract) comprising a manifold configured to connect to and fluidly communicate with a heat exchanger 60 for water (see Figure 1), the system 30 including a pH sensor (see claim 33), a controller connect to receive signals representative of the pH, the oxygen reduction potential, and the existence of flow of recirculating water (see claim 33) and a computer control means (see claim 35). In addition, Allen teaches maintaining a desired condition of water (see the abstract, which recites “an automatic system to precisely maintain bactericidal action in a reservoir of water”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control means of Allen with the programmed controller of Keizer for the benefit of allowing improved control over the system parameters and to avoid circular control loops (see [0021] of Allen, which recites “[t]he controller may be programmed to prioritize system pH over conductivity, or vice versa. It should be appreciated that the object of such hierarchy logic is to allow improved control over the system parameters and to avoid circular control loops”).
Regarding claim 11, the combination of Allen and Keizer teaches the method of Claim 10, wherein the water condition monitor (sensor) comprises one or more of: 
a temperature sensor, a pH sensor, an oxidation reduction potential (ORP) sensor, a total dissolved solids (TDS) sensor, a chlorine concentration sensor, and a flow rate sensor (see claim 11 of Keizer, which recites “the one or more sensors are operable to measure properties of the produced water selected from the group consisting of conductivity, pH, oxidation/reduction potential, biocide concentration, turbidity, temperature, flow, dissolved oxygen, total suspended solids, and total dissolved solids”).
Regarding claim 12, the combination of Allen and Keizer teaches the method of Claim 10, further comprising: 
transmitting an alert to a user interface, the alert indicating the anomaly and the one or more corrective actions (see [0032] of Keizer, which recites “operator can receive a signal or alarm from the remote device through a cellular communication from the controller and send instructions or a signal back to the controller using the remote device to turn on one or more of the chemical injection pumps”).
Regarding claim 13, the combination of Allen and Keizer teaches the method of Claim 10, wherein the one or more corrective actions comprise one or more of: 
	shutting down the water heater system, altering a water flow rate, and altering a temperature of the water heater system (see [0031] of Keizer, which recites “ the controller to cause the controller to make certain adjustments to the output of the chemical injection pumps. The information can also be processed internally by the controller and the controller can automatically send signals to the pumps, to adjust the amount of chemical injection, or to the pumps responsible for the flow rate of one or more fresh water sources” and [0032], which recites “the operator can receive a signal or alarm from the remote device through a cellular communication from the controller and send instructions or a signal back to the controller using the remote device to turn on one or more of the chemical injection pumps, turn off one or more of the chemical injection pumps, increase or decrease the amount of chemical being added to the produced water by one or more of the injection pumps, increase or decrease the amount of fresh water being added to the produced water, or any combination of the foregoing”). 
Regarding claim 14, the combination of Allen and Keizer teaches the method of Claim 10, wherein the water condition monitor (including the pH and ORP sensors 76 and 78, see Figure 2 of Allen) is attached to a manifold (74) has an inlet (72) and outlet (138) (see Figure 2 of Allen), the manifold being configured to fluidly communicate with the water heater system (heat exchanger 60) (wherein the manifold 74 is in fluid communication with a water heater 60, see col 7 lines 1-29 of Allen).
Regarding claim 15, the combination of Allen and Keizer teaches the method of Claim 14, further comprising: 
constantly flowing water between the inlet and the outlet (see claim 1 of Keizer, which recites “introducing produced water into the storage device … providing a delivery conduit having a first end in fluid communication with the produced water and a second end connected to an inlet of the monitoring and controlling unit; pumping a sample of produced water from the storage device into the monitoring and controlling unit” and claim 13 of Keizer, which recites “operating the method continuously”).
Regarding claim 16, the combination of Allen and Keizer teaches the method of Claim 14, wherein the water condition monitor (ORP sensor 78 illustrated in Figure 2 of Allen) is located in the manifold (74) between the inlet (72) and the outlet (138) (see Figure 2 of Allen). 
Regarding claim 17, the combination of Allen and Keizer teaches the method of Claim 10 further comprising: 
receiving a user-inputted target value (see claim 82 of Allen, which recites “user can change operating parameters of said electronic means through said user interface means); and 
determining a customized normal operating range (referred to as prescribed ranges) by determining a customized normal operating range, the range inherently having a  maximum (which corresponds to an upper limit of an acceptable range) and a  minimum (which corresponds to upper limit of an acceptable range) (see col 3 line 59 of Allen, which recites prescribed ranges” and col 4 lines 43-45 of Allen which recites “maintain the pH level of the treated water within acceptable ranges”).
Regarding claim 18, the combination of Allen and Keizer teaches the method of Claim 17, wherein the variance threshold is user-inputted (see col 12 lines 43-46 of Allen, which recites “[a] front panel 230, connected to microprocessor by panel bus 232, provides system status, alarms, and a keypad for user input”, claim 82 of Allen, which recites “user can change operating parameters of said electronic means through said user interface means”, col 3 line 59 of Allen, which recites prescribed ranges” and col 4 lines 43-45 of Allen which recites “maintain the pH level of the treated water within acceptable ranges”). 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Allen  as applied to claim 19 further in view of Lilley (USPGpub 2017/0036902).
Regarding claim 20, Allen teaches the pool water heater device of Claim 19.
Though Allen teaches a water condition monitor (78) and a controller (92), 
Allen does not explicitly teach further comprising a housing, the water condition monitor and the controller being located substantially within the housing.
In the analogous art of providing systems, devices and methods for water treatment and water heating, Lilley teaches a housing (52) of a water monitoring device (referred to as a water treatment system 200 in [0061]) and a water condition monitor (referred to as a resistive voltage divider 188 in [0075], see Figure 22) and a controller (96, see [0045]), the water condition monitor (188) and the controller (96)  being located substantially within the housing (52). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a housing for housing a water condition monitor and a controller for the benefit of providing a rigid housing formed of a thermoplastic or a thermosetting plastic for a water condition monitor and a controller (see [0039] of Lilley) and protecting the monitor and controller. 
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: in the analogous art of providing water heaters having control systems, Scott (US Patent 6,265,699) teaches a water heater (referred to as a water heater 10 in col 2 lines 39-41) having a controller (referred to as an electronic controller 28 in col 2 lines 40-55) wherein the controller 28  is part of and is located within a water heater 10 (see Figure 2). 
In the analogous art of providing a control system for monitoring a water property by determining an operational range based on historical data, Cox (International Publication WO-2015154135) teaches a control system for controlling a water property including digital instructions configured to direct a processor determine threshold values from historical data (see claim 2), the threshold values against which measurement signals are compared (see claim 1). In addition, Cox teaches determining the threshold from time averaged historical flows and water pressures, i.e. at least 2 water properties (see [119])(also see [291], which describes a controller 225 configured to analyze historical data to determine an average of a water property and [292], which recites “analysis of the historical data is preferably used by the controller to determine a threshold value” and [314], which recites “the determination of threshold values from historical data can also include the determination of threshold values, for example as averages or medians or any other suitable statistical, for 15 particular date ranges as well as time ranges”, [285] and Figure 9). 
Zhang (CN 103699514) teaches a method for detecting a steady state and judging an operation condition of a water treatment process in a thermal power plant. The method comprises the steps of (1), collecting sensor data comprising pressure of a water outlet header pipe of a water pump, water inlet flow of a cation bed, water inlet flow of an anion bed, pressure of a cationic exchanger inlet, pressure of an anion exchanger inlet, pressure of a mixed ion exchanger inlet, ion concentration and the like to determine steady state thresholds of the sensors and operation condition switch thresholds; (2), detecting operation condition steady state and judging operation condition stages: 2.(1), calculating and judging whether the process is in a steady state or not according to the steady state thresholds of the sensors of the step (1), performing the step 2.(2) if the process is in unsteady state in judgment; 2.(2), calculating and judging that whether the operation condition switches according to the operation condition switch thresholds of the step (2), performing the step 2.(3) if the operation condition switches in judgment; and 2.(3), calculating Euclidean distance and similarity according to data which is sampled in real time to judge the operation condition stage. The method is capable of accurately judging the steady state and the operation condition switch of the water treatment process, transiting the unsteady state process and monitoring the data of the sensors in real time automatically and dynamically (see abstract).
Enck (US Patent 5,056,712) teaches water heater controller that controls operation of water heater systems as a function of actual hot water usage, wherein the water heater controller utilizes historical hot water usage data and responds promptly to actual usage levels (see first two paragraphs of the summary of the invention).
 Lewis et al (USPGpub 2016/0259348) teaches a chemical system 100 for aquatic applications including an interface 114, a pool controller 106 and a chemical controller 102, a filtration device 108, a pump 110, a heater 112 and sensors 120 and 130.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179. The examiner can normally be reached 9 A.M. to 5 P.M. Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN BORTOLI/Examiner, Art Unit 1797 
/LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797